United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     __________

                                    No. 99-2280
                                    __________

United States of America,             *
                                      *
           Plaintiff - Appellee,      *
                                      * Appeal from the United States
     v.                               * District Court for the Eastern District
                                      * of Arkansas.
Chad Adkins,                          *
                                      *        [UNPUBLISHED]
           Defendant - Appellant.     *
                                 ___________

                              Submitted: January 11, 2000
                                  Filed: January 24, 2000
                                   ___________

Before WOLLMAN, Chief Judge, FLOYD R. GIBSON, and MURPHY, Circuit
Judges.
                             __________

PER CURIAM.

       Chad Adkins pled guilty to conspiracy to distribute cocaine under 42 U.S.C. §§
841(a)(1) and 846 and was sentenced by the district court1 to 120 months
imprisonment. Adkins appeals his sentence on several grounds. He argues that the
government breached the plea agreement by objecting to his receiving the benefit of the
so-called safety valve provision which can permit a sentence below the statutory
minimum, U.S.S.G. § 5C1.2, that the government's objection was not timely, and that


   1
    The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.
district court erred in denying his motion for a downward departure under the
Sentencing Guidelines.

       Adkins argues that the government's breach of the plea agreement made other
provisions in it unenforceable so the district court erred in denying his motion for a
downward departure on the basis that such a departure was not permitted by the
agreement. The government did not breach the plea agreement by arguing that Adkins
had not fully disclosed all relevant information concerning the offense, see United
States v. Pompey, 121 F.3d 381, 382 (8th Cir. 1997), and the district court was entitled
to enforce the agreement against Adkins. See United States v. His Law, 85 F.3d 379,
379 (8th Cir.1996).

        Adkins also complains that the government did not timely object to the
presentence report recommendation that the court apply the safety valve provision.
Since a defendant has until the time of the sentencing hearing to provide the
government with all relevant information, the government would not have been sure
until the hearing whether Adkins qualified for the safety valve. U.S.S.G. § 5C1.2.(5).
This was sufficient reason for the district court to allow the government to present its
objection at the hearing. Fed.R.Crim.P. 32(b)(6)(D).

      For these reasons, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           2